                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    NATALIA HOWELL,                                    Case No. 20-cv-00123-JSC
                                                       Plaintiff,
                                   8
                                                                                           SCREENING ORDER
                                                v.
                                   9

                                  10    GARDEN OF EDEN, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Natalia Howell brings this employment discrimination action against her former employer

                                  14   Garden of Eden, and two individuals: Soufyan Abouahmed and Shareef Radwan El-Sissi. (Dkt.

                                  15   No. 1.) Having granted Ms. Howell’s application to proceed in forma pauperis, (see Dkt. No. 4),

                                  16   the Court now screens the complaint pursuant to 28 U.S.C. § 1915.

                                  17                                   COMPLAINT ALLEGATIONS

                                  18          Plaintiff alleges that she was injured while moving boxes at her workplace, Garden of

                                  19   Eden, 21227 Foothill Blvd. Hayward, California. (Dkt. No. 1 at 3.) Although she was in

                                  20   excruciating pain, her supervisor, Andrew Do, refused to let her leave work to seek medical

                                  21   attention. (Id. at 4.) When she went to obtain medical assistance the next day, they noted that her

                                  22   back was inflamed and that she should have come in right away. (Id.) She was given a cane and

                                  23   referred to physical therapy. (Id.) She was later told that her employer denied her claim for

                                  24   workers compensation, unemployment, and disability. (Id.)

                                  25          Ms. Howell pleads two claims for relief: (1) a violation of Title VII of the Civil Rights Act,

                                  26   and (2) a violation of the Americans with Disabilities Act (“ADA”). Both claims list Garden of

                                  27   Eden and Andrew Do as the Defendants. With respect to her Title VII claim, Plaintiff alleges that

                                  28   she “was denied time off, shift changes, advancements and raises while other employees non-
                                   1   African-American, androgynous lesbians were given the opportunities.” (Id. at p. 5.) For her

                                   2   ADA claim, Plaintiff contends that she was terminated while out on disability.

                                   3                                           LEGAL STANDARD

                                   4          The Court has a continuing duty to dismiss any case in which a party is proceeding in

                                   5   forma pauperis upon a determination that the case is: (1) frivolous or malicious; (2) fails to state a

                                   6   claim on which relief may be granted; or (3) seeks monetary relief against a defendant who is

                                   7   immune from such relief. See 28 U.S.C. § 1915(e)(2). The standard of review under 28 U.S.C. §

                                   8   1915(e)(2) mirrors that of Rule 12(b)(6). Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000).

                                   9   Thus, the complaint must allege “enough facts to state a claim to relief that is plausible on its

                                  10   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A facial plausibility standard is not

                                  11   a “probability requirement” but mandates “more than a sheer possibility that a defendant has acted

                                  12   unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations
Northern District of California
 United States District Court




                                  13   omitted). To avoid dismissal, a complaint must contain more than “naked assertion[s],” “labels

                                  14   and conclusions” or “a formulaic recitation of the elements of a cause of action.” Twombly, 550

                                  15   U.S. at 555-57. “A claim has facial plausibility when the plaintiff pleads factual content that

                                  16   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  17   alleged.” Iqbal, 556 U.S. at 678.When a plaintiff files a complaint without being represented by a

                                  18   lawyer, the court must “construe the pleadings liberally . . . to afford the petitioner the benefit of

                                  19   any doubt.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (internal quotation marks and

                                  20   citation omitted).

                                  21                                               DISCUSSION

                                  22          Although Plaintiff lists Garden of Eden, Soufyan Abouahmed, and Shareef Radwan El-

                                  23   Sissi as defendants on page 2 of her Complaint, she does not include any allegations or other

                                  24   references to Soufyan Abouahmed, and Shareef Radwan El-Sissi in her Complaint. Rather, her

                                  25   two claims list Garden of Eden and Andrew Do as defendants. (Dkt. No. 1 at 5-6.) The

                                  26   complaint thus fails to state a claim for either a violation of Title VII or the ADA as to Soufyan

                                  27   Abouahmed, and Shareef Radwan El-Sissi.

                                  28
                                                                                          2
                                   1                                            CONCLUSION

                                   2          For the reasons set forth above, Ms. Howell’s complaint fails to state a claim for relief

                                   3   against either Soufyan Abouahmed, or Shareef Radwan El-Sissi. Within 30 days, Ms. Howell

                                   4   shall file an amended complaint with additional allegations as to these defendants or omitting

                                   5   these defendants from her claims. In addition, if she wishes to name Andrew Do as a defendant,

                                   6   she should clarify this in her amended complaint. Because Ms. Howell is proceeding without an

                                   7   attorney, the Court encourages her to seek free assistance from the Northern District’s Legal Help

                                   8   Center, in San Francisco at 450 Golden Gate Avenue, 15th Floor, Room 2796, San Francisco, CA

                                   9   94102, or in Oakland at: 1301 Clay Street 4th Floor, Room 470S Oakland, CA 94612. Ms.

                                  10   Howell can make an appointment by calling (415) 792-8982.

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: March 9, 2020

                                  14

                                  15
                                                                                                    JACQUELINE SCOTT CORLEY
                                  16                                                                United States Magistrate Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        NATALIA HOWELL,
                                   7                                                        Case No. 20-cv-00123-JSC
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        GARDEN OF EDEN, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on March 9, 2020, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Natalia Howell
                                       1720 Crater Peak Way
                                  20   Antioch, CA 94531
                                  21

                                  22
                                       Dated: March 9, 2020
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26

                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          4
